                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-02836 JAK (SSx)                                          Date    May 7, 2019
 Title        JRM Financial, LLC v. Placemark Properties, LLC et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                             Not Reported
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER REMANDING ACTION JS-6


For the reasons stated in this Order, this action is REMANDED sua sponte to the Los Angeles Superior
Court due to lack of federal, subject matter jurisdiction.

On April 12, 2019, Defendants Placemark Properties, LLC, Avis Copelin, and Chris L. Chester removed
this unlawful detainer action. Notice of Removal, Dkt. 1. They later filed two supplements to the notice
of removal. Dkts. 5, 8. The Notice of Removal relies on federal question jurisdiction, arguing in relevant
part that certain licensing requirements of the Secure and Fair Enforcement for Mortgage Licensing Act
of 2008 (the “SAFE Act”) were not satisfied by Plaintiff. Notice of Removal, Dkt. 1 at 3.

Federal courts are ones of limited jurisdiction, and have subject matter jurisdiction only over matters
authorized by the Constitution and federal statutes. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A district court is required to consider whether there is subject matter jurisdiction
in an action. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). A failure to do so could result in the
entry of orders in action that are void. For similar reasons, a district court may remand a case
summarily if the absence of subject matter jurisdiction is apparent and clear. Cf. Scholastic Entm’t, Inc.
v. Fox Entm’t Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an
opportunity to respond when a court contemplates dismissing a claim on the merits, it is not so when
the dismissal is for lack of subject matter jurisdiction.”) (internal citations omitted). A party who seeks to
remove an action bears the burden of establishing federal jurisdiction. See Scott v. Breeland, 792 F.2d
925, 927 (9th Cir. 1986).

Review of the Notice of Removal and attached Complaint shows that there is no federal question
subject matter jurisdiction over the unlawful detainer claim under 28 U.S.C. § 1331. The Complaint only
alleges a standard action for unlawful detainer. That claim to the right to possession of real property
arises under California law. See Wescom Credit Union v. Dudley, No. CV10-8203 GAF (SSx), 2010 WL
4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does not arise under federal
law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v. Ocampo, No. ED CV09-2337 PA (DTBx),
2010 WL 234828, at *2 (C.D. Cal. Jan. 13, 2010) (remanding unlawful detainer claim action for lack of
subject matter jurisdiction).

                                                                                                   Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV19-02836 JAK (SSx)                                         Date        May 7, 2019
 Title        JRM Financial, LLC v. Placemark Properties, LLC et al.

To the extent Defendants seek to invoke federal question jurisdiction based on the affirmative defenses
they may seek to advance, the outcome is the same. An affirmative defense cannot provide a basis for
federal question jurisdiction. See Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987) (“[I]t is now
settled law that a case may not be removed to federal court on the basis of a federal defense . . . even
if the defense is anticipated in the plaintiff’s complaint, and even if both parties concede that the federal
defense is the only question truly at issue.”).

To the extent Defendants seek to invoke jurisdiction on the basis of diversity of citizenship, the
underlying unlawful detainer action is a limited civil action in which the amount in controversy does not
exceed $25,000. See Complaint, Dkt. 1 at 6-8.

Because neither Plaintiff’s Complaint nor Defendants’ Notice of Removal provides any basis for subject
matter jurisdiction, it is hereby ordered that this action is REMANDED to the Los Angeles Superior
Court at its Stanley Mosk Courthouse (Case No. 18STUD11798). Plaintiff shall give telephonic notice of
this Order to Defendants forthwith and file a corresponding proof of service in this case on or before
three days from the issuance of this Order.

IT IS SO ORDERED.



                                                                                                   :

                                                             Initials of Preparer    ak




                                                                                                       Page 2 of 2
